DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-12 and 14-21 of U.S. Application 15/929,620 filed on January 04, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 14, and 16 have been entered.
Claim 21 has been entered.
Claim 13 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 01/04/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an electric current sensor for detecting a leakage current from an electric vehicle charger, the current sensor comprising: a third conductor wound around the magnetic core to form a third coil; and a fourth conductor wound around the magnetic core to form a fourth coil; wherein a difference between current flow in the second and third conductors produces a second magnetic field in the gap of the magnetic core proportional to a second leakage current, and the second magnetic field produces a second voltage in the TMR sensor element indicative of a value of the second leakage current; and wherein a difference between current flow in the second and fourth conductors produces a third magnetic field in the gap of the magnetic core proportional to a third leakage current, and the third magnetic field produces a third voltage in the TMR sensor element indicative of a value of the third leakage current in combination with the other limitations of the claim.

Claims 2-14 and 15 are also allowed as they depend on allowed claim 1.

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest an electric current sensor for detecting a leakage current from an electric vehicle charger, the current sensor comprising: a third conductor wound around the magnetic core to form a third coil; and a fourth conductor wound around the magnetic core to form a fourth coil; wherein a difference between current flow in the second and third conductors produces a second magnetic field in the gap of the magnetic core proportional to a second leakage current, and the second magnetic field produces a second voltage in the TMR sensor element indicative of a value of the second leakage current; and wherein a difference between current flow in the second and fourth conductors produces a third magnetic field in the gap of the magnetic core proportional to a third leakage current, and the third magnetic field produces a third voltage in the TMR sensor element indicative of a value of the third leakage current in combination with the other limitations of the claim.

Claims 17-21 are also allowed as they depend on allowed claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868